Citation Nr: 0705329	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  99-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a 
service connected right femur disability.

2.  Entitlement to a rating higher than 10 percent for a 
service connected right knee scar.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1968 and from October 1987 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision which, in pertinent part, 
granted a 30 percent rating for the veteran's service-
connected right femur disability, and from a September 1998 
RO decision which, in pertinent part, granted service 
connection and a 10 percent rating for a right knee scar.  
The veteran appeals for higher ratings for both of these 
conditions.  

In September 1999, the veteran testified at a Travel Board 
hearing.  In August 2000, his claims were remanded to the RO 
for additional evidentiary development.  In May 2002, the 
Board issued a decision which denied both claims for 
increased ratings.  The veteran appealed the May 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The counsel for the Secretary and the 
veteran's attorney submitted a Motion to Remand the case to 
the Board, which was unopposed by the veteran.  The Court 
granted it in an order dated March 2003.  

In July 2003, the claims were again remanded by the Board to 
the RO for additional evidentiary development.  

In response to notice provided to the veteran in October 2005 
that the member of the Board who conducted his September 1999 
hearing was no longer employed by the Board and would not be 
deciding his claims, the veteran indicated that he wished to 
attend a videoconference hearing before another member of the 
Board.  However, in a written statement submitted in January 
2006, he indicated that he no longer wished to have such a 
hearing.

The Board notes that in May 2005, the RO granted a 10 percent 
rating for degenerative joint disease of the right knee.  

In March 2006, the Board again issued a decision which denied 
both claims for increased ratings.  The veteran appealed this 
decision to Court.  The counsel for the Secretary and the 
veteran's attorney again submitted a Motion to Remand the 
case to the Board.  The Court granted it in an order dated 
August 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties of the joint motion noted that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  This fact was cited by the Board in 
the prior decision in this case, as well as the fact that the 
complete records from SSA have not been associated with the 
claims file, but in a letter dated in January 2005, SSA 
reported that after an exhaustive and comprehensive search, 
they were not able to locate the veteran's folder.  

The parties of the joint motion indicate that, based on the 
SSA finding, the VA was required to adjudicate the claim of 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).

Despite the history before the Court cited above, this is the 
first time the issue of TDUI has been raised by the 
representative of the veteran, including when the case was 
previously before the Court.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) (VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed).  In addition, the Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  The veteran had not raised this 
issue, the RO has not adjudicated this issue, and the Board 
may not unilaterally take jurisdiction of any additional 
claims.  The RO should take appropriate action to adjudicate 
this claim.  In any event, no other issue is before the Board 
at this time.

The parties of the joint motion also indicate that remand is 
required in order for the Board to provide further discussion 
of appellant's entitlement to an increased rating for his 
right knee condition pursuant to the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), notwithstanding the 
fact that the DeLuca decision was cited and addressed in the 
Board's prior decision in this case. 

Further, as also noted by the Board in the prior decision, 
while the September 1998 RO decision granting service 
connection for a right knee scar granted the claim on the 
basis of the presence of a scar, the claim was assigned a 10 
percent evaluation under a diagnostic code applicable to 
impairment of the femur and was evaluated as degenerative 
arthritis.  In a May 2005 supplemental statement of the case, 
the RO indicated that this constituted error, and stated that 
the condition was more appropriately evaluated under 
Diagnostic Code 7804 pertaining to scars.  The RO then 
allowed the 10 percent evaluation of the scar to remain 
unchanged, and also granted a separate 10 percent rating for 
degenerative arthritis under Diagnostic Code 5010.  As the 
veteran has not appealed the percentage rating granted for 
degenerative arthritis, this issue is not currently before 
the Board.

Notwithstanding the above, the prior decision was vacated 
under the Court's decision in Esteban v. Brown, 6 Vet. App. 
259 (1994).  Again, no reference was made to the Esteban case 
in the prior joint motion.  Importantly, it appears that all 
actions required by the Court in the first joint motion were 
fully implemented by the Board.  Notwithstanding this fact, 
citing court decisions that existed prior to the first joint 
motion, this case is once again before the Board.     

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the claim of 
TDIU and provide the veteran with a 
separate rating action regarding this new 
claim. 

2.  The RO should arrange for the veteran 
to undergo VA orthopedic examination of the 
right femur and right knee.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include x-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

Regarding the latter, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
right knee.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
physician should indicate whether, and to 
what extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.

The examiner should also specifically 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation.  If instability is present, 
the examiner should specifically state 
whether such instability is slight, 
moderate or severe.  If instability is not 
found, the examiner should clearly so 
state.

Further, (if possible, but not required by 
the Board in this decision) the examiner 
should specifically state whether the 
veteran currently has any residuals of 
muscle injury out of the same in-service 
event that formed the basis for the grant 
of service connection for the disorders at 
issue, and, if so, whether such constitutes 
a distinct disability warranting a separate 
evaluation.

It is noted that this case has been to the 
U.S. Court of Appeals for Veterans Claims 
twice and the examiner is asked to take 
this into consideration when providing 
details regarding the exact nature and 
extent of the disorders at issue (if 
possible).

3.  If any benefit sought on appeal remains 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental statement of the case (to 
include citation and discussion of 
additional legal authority cite in the most 
recent joint motion, and clear reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.  The RO should take into 
consideration the requirements of the 
August 2006 joint motion, including the 
Court's decision in Esteban v. Brown, 6 
Vet. App. 259 (1994).       

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


